In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0322V
                                    Filed: November 2, 2015
                                           Unpublished

****************************
BEATRICE THOMURE,          *
                           *
              Petitioner,  *                               Damages Decision Based on Proffer;
                           *                               Influenza (“flu”) vaccine; Shoulder Injury
                           *                               Related to Vaccine Administration
SECRETARY OF HEALTH        *                               (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,        *                               (“SPU”)
                           *
              Respondent.  *
                           *
****************************

Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On March 30, 2015, Beatrice Thomure (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). The petition alleges that as a
result of an influenza (“flu”) vaccination on October 1, 2013, petitioner suffered a
brachial plexus injury. The case was assigned to the Special Processing Unit (“SPU”)
of the Office of Special Masters.

       On July 6, 2015, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a Shoulder Injury Related to Vaccine Administration (“SIRVA”). On
October 30, 2015, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $101,454.00 in actual and projected pain and
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
suffering, and $1,546.00 in unreimbursed expenses. Proffer at 1. Lost wages were not
awarded. Id. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $103,000.00 in the form of a check payable to
petitioner, Beatrice Thomure. The payment consists of $101,454.00 in past and
future pain and suffering, and $1,546.00 in past unreimbursed expenses. This amount
represents compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
BEATRICE THOMURE,                          )
                                           )
                  Petitioner,              )
                                           )  No. 15-322
 v.                                        )  Chief Special Master Dorsey
                                          )
 SECRETARY OF HEALTH AND                  )
 HUMAN SERVICES,                          )
                                          )
                  Respondent.             )
__________________________________________)

                           RESPONDENT’S PROFFER OF DAMAGES

I.        Items of Compensation

          For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report filed on July 6, 2015. This proffer contains all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1

          A.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $101,454.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          B.     Past Unreimbursed Expenses

          Petitioner has submitted documentation for $1,546.00 in unreimbursed expenses in this

case, to which respondent has no objection. Thus respondent proffers that petitioner should be

awarded $1,546.00 for past unreimbursed expenses. Petitioner agrees.


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                  1
       C.     Lost Wages

       The parties agree that based upon the evidence of record, petitioner’s vaccine-related

injury has not impaired her earning capacity. Therefore, respondent proffers that petitioner

should be awarded no lost future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-

15(a)(3)(A). Petitioner agrees.

II.    Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $103,000.00 in the form of a check payable to petitioner. The

payment consists of $101,454.00 in past and future pain and suffering, and $1,546.00 in past

unreimbursed expenses.

                                            Respectfully submitted,

                                            BENJAMIN C. MIZER
                                            Principal Deputy Assistant Attorney General

                                            RUPA BHATTACHARYYA
                                            Director
                                            Torts Branch, Civil Division

                                            VINCENT J. MATANOSKI
                                            Deputy Director
                                            Tort Branch, Civil Division

                                            LINDA S. RENZI
                                            Senior Trial Counsel
                                            Torts Branch, Civil Division

                                            s/ Alexis B. Babcock
                                            ALEXIS B. BABCOCK
                                            Senior Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, D.C. 20044-0146
Dated: October 30, 2015                     Telephone: (202) 616-7678

                                                2